Citation Nr: 1606541	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-23 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment of medical expenses for treatment provided to the Veteran at Baptist Medical Center Beaches from December 8 to 9, 2013.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2014 determination of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.  


FINDINGS OF FACT

1.  On December 8 and 9, 2013, the Veteran received treatment for a scrotal abscess at Baptist Medical Center Beaches.  Prior authorization for such treatment was not given by VA and the Veteran does not contend otherwise.   

2.  Service connection is not in effect for any disability.  

3.  The medical treatment rendered to the Veteran on December 8 and 9, 2013, was not in response to a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to his life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of unauthorized medical care provided to the Veteran at Baptist Medical Center Beaches from December 8 to 9, 2013, have not been met.  38 U.S.C.A. §§ 5107, 1725, 1728 (West 2014); 38 C.F.R. § 17.120, 17.1002 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  Implementing regulations delineate specific notice and development duties in such cases.  As a result, it appears that the VCAA and its implementing regulations are not applicable here.  Cf.  Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); but see Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005).  

Regardless, the record on appeal shows that the Agency of Original Jurisdiction (AOJ) has apprised the Veteran of the pertinent legal criteria and the reasons for the denial of his claim.  See e.g. letter of January 2014 and May 2014 Statement of the Case.  In addition, in a May 2014 letter, the AOJ again notified the Veteran of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The Veteran has had ample opportunity to present evidence and argument in support of his claim.  

The Board also notes that appropriate evidentiary development has been conducted in this case.  For example, the record shows that the AOJ has obtained records documenting the medical treatment at issue in this case.  The record contains no indication of outstanding, relevant evidence and the Veteran has not argued otherwise.  

The Board also observes that there is no indication that additional notice or development would aid the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A.  Thus, any notice or development deficiencies are harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pratt v. Nicholson, 20 Vet. App. 252 (2006).  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.
Background

A review of the record indicates that service connection is not in effect for any disability.

The record on appeal contains a Final Report of History and Physical showing that on Sunday, December 8, 2013, the appellant presented at the emergency department of Baptist Medical Center Beaches.  The appellant reported that he had been having a marble sized swelling in the scrotal area for the past two months, although three days prior, it suddenly increased to the size of a walnut and had been significantly painful.  He also reported a history of chronic draining sinuses in the scrotal area for the past eight months.  The appellant reported that he had the opportunity for evaluation of his chronic draining sinuses in the perineal area five months prior, apparently at a VA facility, although he declined as it was too far away in Lakeland, Florida.  The appellant stated that he had now become concerned that the worsening swelling was an abscess in the scrotal area.  The attending emergency department physician evaluated the swelling and concluded that it may be an abscess with cellulitis.  Accordingly, the appellant was started on antibiotics, although he denied symptoms such as fever and chills.  A review of the appellant's symptoms on admission was negative and he was alert, awake, well-built, well-nourished, and in no acute distress.  The assessment was acute scrotal cellulitis with probable abscess.  The appellant was referred to a urologist for probable incision and drainage.  A note to the report indicated that the appellant's condition was considered an emergency due to severe pain and acute onset of symptoms.  

The record on appeal also contains a Discharge Summary showing that on Sunday, December 8, 2013, at approximately 8 pm, the appellant sought treatment in the emergency department for a scrotal abscess which had been present for the past three days.  He indicated that his symptoms initially included a marble sized swelling which had worsened to a golf ball size.  His symptoms were characterized as moderate in degree.  He denied fever, vomiting and testicular pain.  All other systems were reviewed and were negative.  On admission, he reported a history of swelling in the scrotum with chronic draining sinuses in the perineal region which had been going on for at least the last eight months.  The treating physician noted that the appellant had been given an opportunity to get an incision and drainage done approximately five months prior, but had declined.  The appellant then underwent an incision and drainage by a urologist.  The appellant was placed on antibiotics and discharged home in stable condition on December 9, 2013.  

In January 2014, a VA physician reviewed the records from Baptist Medical Center and concluded that the Veteran's condition had not been emergent in nature.  It was noted that he had had an eight month history of draining perineal-scrotal abscesses and that the VA clinic had been available for treatment.  

Later that month, the AOJ denied reimbursement or payment of the cost of the medical care provided to the Veteran at Baptist Medical Center Beaches from December 8 to 9, 2013, and he appealed.

In his February 2014 notice of disagreement, the Veteran indicated that he believed he met the criteria for reimbursement or payment because his medical emergency had occurred on a weekend and there was no nearby VA Hospital in Jacksonville.  The appellant indicated that he had been a longtime patient at the Jacksonville VA outpatient clinic but felt that his medical condition needed immediate attention.  

In February 2014, another VA physician reviewed the the records from Baptist Medical Center and indicated that he agreed that the the appellant's condition had not been emergent in nature.  He noted that the appellant's condition had been present for several months and was draining intermittently.  He had had the opportunity to address the problem previously with the VA surgery clinic but declined.  

In his May 2014 substantive appeal, the appellant indicated that although he had a history of sinus drainage and had chosen not to accept VA treatment in the past, the rapid swelling he experienced in December 2013 was very painful and urination had become difficult so he sought emergency treatment.  He indicated that this had happened on a Sunday so the Jacksonville VA outpatient clinic had been closed.  


Analysis

The appellant seeks payment by VA for the cost of medical care he received at Baptist Medical Center Beaches from December 8 to 9, 2013, for a scrotal abscess.  

As a preliminary matter, there is no currently evidence, nor has the appellant contended, that he obtained prior authorization for payment of the medical services he received from Baptist Medical Center Beaches.  38 U.S.C.A. § 1703 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2015).  Thus, the issue on appeal must be decided in light of the requirements for reimbursement or payment for medical expenses incurred without prior authorization from VA.  In that regard, unauthorized medical expenses may be paid or reimbursed pursuant to either 38 U.S.C.A. §§ 1728 or 1725 (West 2014).

Under 38 U.S.C.A. § 1728, VA may reimburse Veterans entitled to hospital care or medical services for the reasonable value of such services that are provided by a non-VA facility if:  (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a Veteran who (i) is a participant in a vocational rehabilitation program and (ii) is medically determined to have been in need of care or treatment to make possible such Veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

All three requirements must be met before reimbursement can be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997). 

In this case, a review of the record indicates that the appellant does not satisfy all of the necessary criteria.  As set forth above, service connection is not in effect for any disability, nor is there any indication that he is participating in a vocational rehabilitation program.  The appellant does not contend otherwise.  

Since all three requirements of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 have not been met, entitlement to reimbursement or payment by VA of the cost of unauthorized medical treatment provided at Baptist Medical Center Beaches from December 8 to 9, 2013, must be denied under these provisions. 

The Millennium Health Care and Benefits Act also provides authority for the reimbursement of non-VA emergency treatment.  38 U.S.C.A. § 1725 (West 2014).  The term "emergency treatment" is defined as medical care or services furnished when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be feasible, when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health, and only until such time as the Veteran can be transferred safely to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1) (West 2014). 

Payment or reimbursement under 38 U.S.C.A. § 1725 for emergency services shall be made if all of the following conditions are met:  (a) the emergency services were provided in a hospital emergency department or a similar facility held at as providing emergency care to the public;  (b) the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possess an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);  (c) a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that the Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); (d) the claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); (e) at the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (f) the Veteran is financially liable to the provider of emergency treatment for that treatment; (g) the Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (h) if the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and (i) the Veteran is not eligible for reimbursement under 38 U.S.C.A. 
§  1728 for the emergency treatment provided.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2015). 

Applying the criteria set forth above to the facts in this case, the Board must likewise find that the appellant does not meet the criteria for reimbursement or payment under these provisions.  

The record shows that the unauthorized medical treatment provided at Baptist Medical Center Beaches from December 8 to 9, 2013, was not for a condition emergent in nature.  Although the Veteran asserts that he felt it was an emergency because the swelling increased and he was having difficulty with urination, the contemporaneous medical records do not support such a conclusion.  Rather, the appellant's condition was described as stable on that day.  He was in no acute distress and his respiration was normal.  He was not suffering from such symptoms as fever, chills, or vomiting.  

Moreover, the record shows that the appellant's scrotal swelling and sinus drainage was not of a sudden onset.  Rather, the appellant acknowledged an eight month history of such symptoms.  Indeed, five months prior, he was offered the opportunity for treatment at a VA facility, but declined.  The Board acknowledges that the appellant thereafter experienced a worsening of his symptoms, but notes that such worsening symptoms were not of sudden onset, but rather had begun three days earlier.  Moreover, his symptoms were not so severe as to prompt him to seek emergency transport to Baptist.  Additionally, on examination, he was objectively noted to be in no acute distress, with no adverse findings in evidence with respect to heart rate, pulse, respiratory distress, breath sounds, or neurological parameters.  

The Board has carefully considered the notation in the clinical record indicating that the appellant's condition was considered an emergency due to severe pain and acute onset of symptoms.  As set forth above, however, the treatment notes themselves describe the appellant's symptoms as only "moderate" and indicate that his worsening symptoms had been present for the past three days.  The record on appeal contains no other indicia of emergent circumstances, such as a request for emergency transport.  Although the appellant was undoubtedly uncomfortable, the record simply does not show that his condition was such that a reasonably prudent layperson would have expected that delay in seeking immediate medical attention for his scrotal swelling would have been hazardous to his life or health.  Indeed, in January and February 2014, two different VA physicians reviewed the record and concluded that the treatment received by the appellant at Baptist was not emergent in nature.  

Under the circumstances, the Board finds that the preponderance of the evidence weighs against a finding that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to his life or health.  Thus, reimbursement or payment of medical expenses for treatment provided to the appellant at Baptist Medical Center Beaches from December 8 to 9, 2013, must be denied under 38 U.S.C.A. § 1725.  


ORDER

Entitlement to reimbursement or payment of medical expenses for treatment provided to the appellant at Baptist Medical Center Beaches from December 8 to 9, 2013, is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


